Citation Nr: 0601752	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  04-26 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Recognition of the appellant as the veteran's surviving 
spouse for VA purposes.


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from December 1941 to 
September 1942 and from February 1945 to June 1946.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office in Manila, the 
Republic of the Philippines (RO), which found that the 
appellant was not the veteran's surviving spouse for VA 
purposes.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the appellant has received the required notice.

2.  The veteran married Ms. J.C.G. in November 1938, and the 
marriage was not annulled or dissolved; at the time the 
veteran married the appellant, Ms. J.C.G. had not been absent 
for seven consecutive years, without the veteran having news 
of her being alive, was not generally considered as dead and 
believed to be so by the veteran, and was not presumed dead.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the veteran have not been met.  38 
U.S.C.A. §§ 101, 103, 5107(b) 1304, 1310, 1311, 1541 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.52, 3.205 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).

The VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing assistance. VA is not 
required to provide assistance to a claimant if, as in this 
case, "no reasonable possibility exists that such assistance 
would aid in substantiating the claim."  38 U.S.C.A. § 
5103A(2) (West 2002 & Supp. 2005).  Circumstances in which VA 
will refrain from or discontinue providing assistance in 
obtaining evidence include, but are not limited to, the 
claimant's ineligibility for the benefit sought because of 
lack of qualifying service, lack of veteran status, or other 
lack of legal eligibility.  38 C.F.R § 3.159(d).

No other development is warranted for this claim because the 
law, and not the evidence, is dispositive; therefore, any 
deficiency in notice to the appellant as to the duty to 
assist, including the respective responsibilities of the 
parties for securing evidence, is harmless, non-prejudicial 
error.  See Valiao v. Principi, 17 Vet. App. 229 (2003).  
Where the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the decision, the case should not be remanded for 
development that could not possibly change the outcome of the 
decision.  The failure to carry out such required development 
under those circumstances is nonprejudicial error under 38 
U.S.C.A. § 7261(b) (in conducting review of BVA decision, the 
Court shall take due account of the rule of prejudicial 
error); cf. Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(stating "strict adherence [to the law] does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case.  Such 
adherence would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran").  Because the law, not the 
evidence, controls the outcome of this appeal, further 
expenditure of VA's resources is not warranted, and there is 
no prejudice to the appellant in proceeding to consider the 
claim.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Turning to the evidence of record, the veteran's death 
certificate shows that he died in October 2002.  

In correspondence and during a hearing before the undersigned 
Veterans Law Judge, the appellant has asserted that she 
should be recognized as the veteran's surviving spouse for VA 
purposes.  She notes that she married the veteran in March 
1951 and was married to him until he died.  She said that 
when the veteran met her, he said that he was already 
separated from Ms. J.C.G.  The appellant said that she had 
thought there was no legal impediment to her marriage to the 
veteran because Ms. J.C.G. had lived with Mr. J.A. since 1947 
and they had two children by the time the appellant married 
the veteran in 1951.  

In an April 2001 joint affidavit, two witnesses stated that 
they knew the veteran and a woman named Ms. J.C.G. as close 
friends and neighbors.  The witnesses personally observed the 
veteran and Ms. J.C.G. get married in November 1938.  A June 
2001 report from a City Civil Registrar provides that the 
records of marriages from January to December 1938 were 
destroyed and hence it could not issue a transcription from 
the Register of Marriages or a true copy of the Certificate 
of Marriage contract between the veteran and Ms. J.C.G.  

In a March 1990 joint affidavit, two witnesses stated that 
they personally knew that Ms. J.C.G. and Mr. J.A. had lived 
together since 1947 as common law husband and wife without 
the benefit of lawful wedlock.  An October 2002 Certificate 
of Marriage provides that Ms. J.C.G. and Mr. J.A. were 
married in March 1990.

In an October 2002 joint affidavit, two witnesses stated that 
they were close friends and neighbors of the veteran and the 
appellant, and personally witnessed their marriage in March 
1951.  A December 1999 Certificate of Marriage provides that 
the veteran and the appellant were married in March 1951.  

The son of the veteran and the appellant submitted 
correspondence in September 2003 relating family history in 
support of the appellant's claim.  

In another October 2002 joint affidavit, two witnesses stated 
that they were close friends and neighbors of the veteran and 
appellant, who lived together as husband and wife for almost 
50 years and had several children.  

Turning to the relevant law, in order to establish 
entitlement to death-related benefits, the appellant must 
have been the veteran's surviving spouse. 38 U.S.C.A. §§ 
1304, 1310, 1311, 1541 (West 2002 & Supp. 2005).

The legal existence of a marriage for VA purposes is governed 
by "the law of the place where the parties resided at the 
time of the marriage or the law of the place where the 
parties resided when the rights to benefits accrued."  38 
U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j); Badua v. Brown, 5 Vet. 
App. 472, 474 (1993).  In this case, Philippine law governs 
determinations as to whether a marriage between the veteran 
and the appellant was valid.  See Brillo v. Brown, 7 Vet. 
App. 102, 105 (1994).

Article 83 of the Civil Code of the Philippines provides that 
any marriage contracted by a person during the lifetime of 
the first spouse of such person with any other person shall 
be illegal and void from its performance unless "the first 
marriage was annulled or dissolved; or the first spouse had 
been absent for seven consecutive years at the time of the 
second marriage without the spouse present having news of the 
absentee being alive, or if the absentee, though he has been 
absent for less than seven years, is generally considered as 
dead and believed to be so by the spouse present at the time 
of contracting such subsequent marriage, or if the absentee 
is presumed dead.  The marriage so contracted shall be valid 
in any of the three cases until declared null and void by a 
competent court."  Badua v. Brown, supra; Dedicatoria v. 
Brown, 8 Vet. App. 441, 444 (1995).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a 
recognition of the appellant as the veteran's surviving 
spouse for VA purposes.  

The evidence shows, and the appellant does not dispute, that 
the veteran married Ms. J.C.G. in 1938.  There is no evidence 
that the marriage between the veteran and Ms. J.C.G. was 
annulled or dissolved; or that Ms. J.C.G. had been absent for 
seven consecutive years at the time the veteran married the 
appellant, without the veteran having news of Ms. J.C.G. 
being alive, or that Ms. J.C.G. was generally considered as 
dead and believed to be so by the veteran at the time he 
married the appellant, or that Ms. J.C.G was presumed dead.

In view of the foregoing discussion, the Board is unable to 
conclude that the appellant and the veteran entered into a 
valid marriage in the Republic of the Philippines.  38 
U.S.C.A. §§ 101, 103; 38 C.F.R. §§ 3.1(j), 3.50, 3.52.  As 
such, her contentions simply do not provide a basis on which 
her claim may be granted.  Accordingly, recognition of the 
appellant as the veteran's surviving spouse for VA purposes 
is not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Recognition of the appellant as the veteran's surviving 
spouse for VA purposes is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


